Citation Nr: 1140643	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-21 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent since March 1, 2007, for service-connected lumbosacral strain with spondylolisthesis status-post L5-S1 laminectomy, discectomy, and fusion, hereafter referred to as a low back disability.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision granting a 10 percent rating for the Veteran's low back disability, and from a June 2008 rating decision denying service connection for PTSD, both from the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

Additional pertinent evidence was submitted in March 2010.  The Board may consider this newly received evidence in the first instance because a waiver of review by the RO, the agency of original jurisdiction was also received in relation to this evidence.  See 38 C.F.R. § 20.1304 (2010).



FINDINGS OF FACT

1.  The Veteran's lumbar disability was, at its worst, limited to 75 degrees forward flexion with pain, 220 degrees combined range of motion of the thoracolumbar spine with pain and end of motion, and was without evidence of ankylosis during the period on appeal.

2.  There were no physician-prescribed periods of bed rest during the period on appeal.

3.  The Veteran has psychiatric disability, including PTSD resulting from an incident in service.





CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5239 (2011). 

2.  PTSD was incurred as a consequence of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating for a Lumbar Spine Disability

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In August 2007, the Veteran was notified of the information and evidence needed to substantiate and complete the claim.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as claims for increased ratings are downstream issues from that of service connection, the Veteran bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the October 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records, as well as VA and non-VA medical records have been obtained.  He has also been afforded a VA medical examination in August 2007.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and is adequate for purposes of this appeal.  The Veteran was afforded the opportunity to testify before the Board, although in March 2010 he declined to do so.  Although there was a reference to applying for worker's compensation benefits, the record does not indicate that the Veteran is in receipt of such benefits.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim is warranted at this time.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, and include consideration of weakened movement, excess fatigability, incoordination, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned for disability of the thoracolumbar spine:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

38 C.F.R. § 4.71a (2011).  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past twelve months, a maximum 60 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in a higher evaluation for that segment.  

By way of history, service treatment records document the Veteran's low back sprain, with X-rays evidencing slight sponylolisthesis and loss of height at L5, such that he wore a back brace and had pain especially with heavy lifting.  As such, in September 1976 service connection was granted for the Veteran's back disability, namely lumbosacral strain and spondylolisthesis, evaluated as noncompensable.  

An October 2007 rating decision evaluated the Veteran as being entitled to a temporary 100 percent evaluation effective January 23, 2007, based on surgical treatment necessitating convalescence for service-connected lumbosacral strain with spondylolisthesis, status-post L5-S1 laminectomy, discectomy and fusion.  A 10 percent evaluation was assigned from March 1, 2007.  In November 2007 the Veteran appealed the portion of the decision evaluating him as 10 percent disabled since March 1, 2007, and as such, this is the issue on appeal.  

Private medical records from Front Range Center for Brain & Spine Surgery, dated in 1994 and 2007 were submitted in support of his claim.  Those records pertinent to this claim show that in January 2007 the Veteran was seen complaining of low back pain and bilateral leg pain, and the examiner observed that he had performed a laminectomy and discectomy for the Veteran in 1994.  Conservative care was listed as pain medication, bed rest, muscle relaxants, reduced activity, chiropractic treatment and massage therapy; however, it is unclear if this represents that treatment which the Veteran reported having implemented, or that which the examiner advised.  The Veteran worked for Sinclair Oil Corporation.  On examination he had 5 of 5 quadriceps, dorsiflexion and plantar flexion strength.  His reflexes were 1 to 2+ in both knees and ankles, and sensation to pinprick appeared intact.  

Further examination in relation to obtaining a MRI revealed the conus medullaris was located posterior to the L1 vertebral body, and because there were no previous studies available for comparison, the study assumed there were five non-rib bearing lumbar vertebral bodies.  The examination demonstrated that the lumbar nerve roots were unremarkable, and that there was a grade I retrolisthesis at the L5-S1 level.  At the L4-L5 level there was mild diffuse disc bulge, mild facet and ligamentous hypertrophy, mild bilateral neural foraminal stenosis, and no significant spinal stenosis.  At the L5-S1 level there was marked narrowing of the disc space, the presence of retrolisthesis, and desiccated disc.  In addition, there was a diffuse disc bulge and a superimposed left lateral disc protrusion.  There was an enhancing scar present within the left lateral recess that encased the left L1 nerve root.  There was no significant spinal stenosis.  There was, however, severe bilateral neural foraminal stenosis.  

Magnetic resonance imaging (MRI) of the lumbosacral spine gave an impression demonstrating the presence of significant disc pathology at the level of L5-S1, with a grade I retrolisthesis present at such level.  An incidental note referred to the presence of a cystic structure within the right iliacus muscle, which could be further evaluated using computed tomography (CT) scanning if clinically indicated.  As such, diagnostic results were that the Veteran's space, at L5-S1 was collapsed, with some modic changes around the disc space, and facet arthropathy.  There was also facet arthropathy at L4-L5, particularly on the left side.  As such, later that January the Veteran underwent a decompressive laminectomy of L5-S1 with posterior lumbar interbody fusion with Brantigan cage of L5-S1 tight, VST internal fixation bilaterally with bilateral posterolateral fusion with autograft, and harvesting of right posterior iliac crest cancellous autograff for his degenerative disc disease with chronic low back pain, L5-S1.  

In May 2007 the Veteran had an MRI that was correlated to the earlier January MRI, and the impression was status-post posterior fusion at L5 to S1 with no abnormal motion noted on flexion or extension imaging.  The findings included mild scoliotic curvature convex to the right centered at L3.  Vertebral bodies maintained normal alignment on the lateral view.  There was no evidence of abnormal motion within the lumbar spine on flexion and extension imaging.  There was disc space narrowing at L5-S1 with bony ankylosis across the L5-S1 disc space.  Vertebral body heights and disc spaces were well maintained.  Sacroiliac joints were grossly unremarkable.

In August 2007, the Veteran was afforded a VA examination of his spine.  He reported that since his previous VA examination in 1976 his low back pain had gradually worsened.  The above discussed private records were thoroughly reviewed, and the Veteran added an explanation that following his laminectomy and discectomy in 1994 his back pain was decreased, and he continued to treat it with stretching and exercise; however, it gradually returned.  The Veteran also reported that following his January 2007 decompressive laminectomy his back was pretty better.  He reported continued intermittent daily occurring achiness localized in the central low lumbar area.  He indicated that there were no longer radiation symptoms to his left leg.  He reported that the achiness that he experienced in his low back occurred after sitting for approximately 30 to 45 minutes.  He described that when this achiness happened, he also experienced numbness in his posterior thighs and numbness and tingling sensation in his feet, which was relieved by standing and moving.  The Veteran had okay leg strength, and reported no bowel or bladder changes due to his back.  He indicated that repositioning and moving relieved his low back achiness.  He reported using Advil 2 to 3 times a day helped his back.  Lying down on the floor or in a recliner also helped relieve his back achiness.  The Veteran reported employment as a shift supervisor at Sinclair Oil Refinery.  

He indicated that following his January back surgery he returned to work in March 2007, and had not missed work due to his back other than keeping some scheduled appointments.  Concerning the affect of the low back on his usual occupation, he indicated that he did not lift anything at work, rather he had others work on jobs that required lifting.  He also indicated seeking help to turn valves.  As for usual activities, he indicated that he did not shovel or garden, nor did he work on vehicle maintenance, or bowl due to his back.  
 
It was observed that the Veteran had arrived ambulatory with a normal gait and station, and without using assistive devices.  On examination of the low back there was loss of normal lumbar lordosis.  The Veteran had a scar that was tender.  Deep tendon reflexes at the knees and ankles were symmetrical and normal, as was great toe dorsiflexion strength.  Musculature of the legs was symmetrical.  There was negative straight leg raising.  Sensation in both legs was normal.  Right rotation was to 40 degrees, and left rotation to 35 degrees for the thoracolumbar spine.  Lateral bending was to 25 degrees to the right, and 25 degrees to the left, flexion was to 75 degrees, and extension to 20 degrees.  The Board observes that for rating purposes each of these measurements was rounded to the nearest five degrees.  The combined range of motion of the thoracolumbar spine was 220 degrees.  Pain manifestation was observed at the end of each of the range of motion testing following repetitive motion.  The examiner opined that he could not describe additional limitation to range of motion of the thoracolumbar spine occurring during flare-ups without speculating.  No other tests were performed.  The diagnosis was of lumbosacral strain with spondylolisthesis and L5-S1 disc herniation requiring discectomies and lumbar fusion.  

Private records from Cheyenne Regional Medical Center showed three views of the thoracic spine revealing mild degenerative change throughout the thoracic spine.  No fracture, malalignment, or paravertebral soft tissue swelling was apparent.  Vertebral heights were maintained throughout.  

Private medical records from Robert A. Narotzky, M.D. dated in 2004 were also obtained.  Although such records show various complaints and treatment regarding the Veteran's low back, because they predate the period on appeal they are not pertinent for ascertaining the current level of severity, and for the sake of efficiency will not be further discussed.  

In his July 2008 Substantive Appeal the Veteran contended that the VA examination did not accurately reflect the severity of his back disability because at that time he was not working due to a different medical condition.  He also indicated that he was unable to sit for longer than 15 to 20 minutes without pain radiating down his legs, more so on the right than the left.  He indicated that he resorted to reclining in his recliner or lying on the floor on an increasingly frequent basis to relieve his pain.  

Mental health treatment notes from February 2009 discuss that the Veteran was terminated from his position at the Sinclair Oil Refinery.  Reportedly, there was a situation wherein the Veteran was responsible for testing water for safety standards and his findings were inconsistent with a safe working environment, and this coupled with a personality difference that he had with a supervisor led to his termination.  

Since March 1, 2007, the Veteran's lumbar disability was, at its worst, limited to 75 degrees forward flexion with pain, 220 degrees combined range of motion of the thoracolumbar spine, and was without evidence of ankylosis.  Also, there were no physician-prescribed periods of bed rest, such that his symptomatology meets the criteria for a 10 percent rating, but no higher.  Further, the Board has considered staged ratings, and finds no staged ratings are warranted under the circumstances. 

In accordance with Thun v. Peake, 22 Vet. App. 111  (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  In other words, the Veteran has described symptomatology regarding  his low back that includes difficult sitting or standing for more than 15 minutes.  The Board is cognizant that the Veteran is unemployed and has been unemployed since approximately 2009.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) .

In conclusion, the evidence supports a disability rating of 10 percent, and no higher, for the Veteran's low back disability during the period on appeal.  As the preponderance of the evidence is against a rating of 20 percent, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

Service Connection for an acquired psychiatric disability, to include PTSD

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

The Veteran seeks service connection for PTSD based upon evidence of one or more personal assaults experienced in service, including instances of sexual assault. 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With regard to PTSD, the Board notes that during the pendency of this appeal, VA regulations pertaining to the requirements for establishing service connection for PTSD were liberalized.  The amendment, however, only pertains to claimed stressors related to a "veteran's fear of hostile military or terrorist activity."  75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).  As none of the Veteran's claimed stressors relate to hostile military or terrorist activity this amendment is not for application. 

Cases involving allegation of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that alternative evidence be sought.  Id. 

Under 38 C.F.R. § 3.304(f)(3) , if a PTSD claim is based on an in-service personal assault, evidence other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2011). 

Service treatment records show that in his September 1972 enlistment examination the Veteran's anus and rectum were noted to be normal.  In October 1972, the Veteran complained of dizzy spells, headaches and coughing.  In February 1973, the Veteran was sent for a physical examination conducted by direction of the commanding officer, and it was noted that he had alternating amblyopia and generalized fatigue of unknown cause-possibly hyperthyroidism or diabetes.  In March 1973, the Veteran reported having fallen and striking his chin in the crews lounge, with momentary loss of vision and dizziness.  The impression was contusion of the scalp.  Also in March 1973 the Veteran complained of tenderness at the site of a foreign body in his palm, and although he indicated graphite from a pencil had lodged there years earlier, when it was incised it was a blood clot and no graphite found.  In August 1973, the Veteran reported that he had slipped from his bunk bed, and had low back pain, such that he was sent to the hospital by ambulance on August 5th.  In 1974 the Veteran variously complained that he was nauseated, had difficulty sleeping, had back pain and had a lacerated little finger.  In August 1974, the Veteran was assessed as having a penile cyst, and inflammation and swelling were observed.  In September 1974, the Veteran complained of pain in his sternum and had deep and rapid respirations such that he was assessed as hyperventilating and prescribed Valium and Darvon.  In March 1975, the Veteran complained of back pain, and reported he heard a popping while lifting a heavy object; he also reported a blurred left eye.  In May 1975, the Veteran complained of discharge from his penis, and although the gram stain was negative, he was placed on Tetracycline.  The Veteran was variously seen for a chronic cough, bronchitis and cold symptoms.  The Veteran's September 1974 separation examination noted his anus and rectum were abnormal.  

Service personnel records show that in January 1975 the Veteran missed port call and had been hospitalized at the VA in Grand Island, Nebraska.  He was placed in legal hold status, which was later changed to general detail when the absence was excused as unavoidable.  The Veteran's military behavior marks demonstrate a downward trend from March 1973 to July 1975, where they started at 4.0 and decreased to such evaluations as 3.2 and 3.6.  Military appearance marks also decreased from 3.4 in 1973 to 3.0 and 3.2 in 1975.  In September 1975 the Veteran was considered eligible for reenlistment but not currently qualified by professional growth.  

In January 2008, the Veteran filed his claim of entitlement to service connection for PTSD, and indicated that he had been diagnosed and received treatment at the Cheyenne VA Medical Center.  The Board observes that in November 1976 service connection for a nervous condition was denied.  

In July 2008 the Veteran wrote regarding his family history and medical problems.  The Veteran reported that he enlisted in the Navy when he was just a month over 17 years old, and that he initially really enjoyed his position as an E-2 Seaman Apprentice on the U.S.S. Detroit stationed in Newport, Rhode Island.  He indicated that he met a man named [redacted], with whom he hung out, smoked marijuana and drank alcohol.  The Veteran indicated that on one occasion [redacted] took him to a place where they smoked pot and drank while listening to music, after which [redacted] exposed his penis to the Veteran, and the Veteran reported that he felt scared and told [redacted] that he "didn't want to do this."  Reportedly [redacted] reassured the Veteran that no one would know and continued the sexual advances.  The Veteran indicated that such incidents occurred a few times.  Then, the Veteran indicated that [redacted] took him to the bottom of the ship where they met M. [redacted], the barber.  The Veteran indicated that they smoked marijuana and drank whiskey, and that [redacted] reportedly would not allow the Veteran to leave despite his desire.  The Veteran indicated that [redacted] and [redacted] "started doing bad thing[s] to me that . . . felt good."  [redacted] reportedly warned the Veteran not to tell, and threatened that if he did, he would be thrown overboard.  [redacted] reportedly threatened that others would be watching the Veteran, and that nobody needed to know what had happened.  The Veteran reported that he tried to avoid [redacted] because he was scared of him.  

The Veteran described an incident when he was on liberty and went with [redacted] to a bar where according to the Veteran people just looked different and were "dressed funny."  The Veteran indicated that he and [redacted] started to drink when [redacted] and 3 to 4 other men showed up.  These men reportedly did not talk directly to the Veteran, but voiced that he was cute.  [redacted] reportedly reassured him that the men were just giving him a hard time.  The Veteran reported that he continued to drink, and later went to a house across the street where there were many other people, and he and [redacted] stayed close together.  The Veteran reported that he did not remember much after that, other than coming to and being unclothed on top of [redacted], with [redacted] seated by the bed.  The Veteran reported that he informed them that he was not "going to do this" and that he wanted to leave.  He reported that a large man grabbed him by his penis and told him that he had had his fun, but that it was now their turn, and paraded him in front of everyone.  The Veteran indicated that he was then picked up and body slammed to the floor numerous times.  He reported that he was grabbed by the ears and forced to provide oral sex, then sodomized.  The Veteran reported that he was in so much pain he wanted to die; yet, everyone took their turn.  He indicated that he was then locked in a room, and that he was uncertain how long he remained in there before [redacted] and [redacted] appeared and informed him that he needed to keep his mouth shut to prevent the people in the house from killing him.  The Veteran indicated that he reassured them that he would never tell, and begged to be let go.  [redacted] reportedly again threatened that he had a lot of friends aboard ship and that if the Veteran said anything, he would find out and "take care" of the Veteran.  Reportedly [redacted] told [redacted] to clean the Veteran up; however, some men entered the room and started kicking and threatening the Veteran.  

Reportedly, the Veteran was then taken to the bathroom by [redacted], who apologized and said that he did not know the incident would unfold as it had.  The Veteran indicated that he was bleeding so much from his anus that he had to stuff toilet paper inside him to stop the bleeding.  He indicated that walking hurt.  When he was let go, he reported that he cried, and could not recall how or when he returned to the ship, but that he remembered others in his division helping him into the top rack.  He reportedly asked them to tell sick bay that he had fallen from his rack.  The Veteran indicated that he thought they knew what had happened to him but did not address it, rather agreed to his request.  The Veteran indicated that from that day forward he was so scared that he slept in the U-boats in order not to be caught by anyone, and as a result he suffered bad colds during service.  The Veteran reported that he kept his promise and never told anyone what had happened to him.  He indicated that he began experiencing bad back problems, but he still did not reveal what had happened.  

According to the Veteran's statement, following service he went to a VA hospital in Grand Island, Nebraska, for his back, and at that time attempted to tell the doctor about the in-service gang rape.  The Veteran reported that the doctor informed him that others were missing limbs, minimized his concern about his back injury, and said that he could not help with the other problem.  The Veteran reported that he was given a back brace and sent on his way.  

The veteran's statement also discussed his struggles and psychiatric symptoms since service.  For instance, the Veteran indicated that he had experienced thousands of nightmares, and had awoke in cold sweats for years.  The Veteran also reported using Zoloft and other medications for many years.  The Veteran indicated that he was talking to other Veterans at work who told him that VA had improved and that he should be seen for his back problem.  The Veteran reported that following his examination with a VA doctor he received a 10 percent rating.  That rating, however, reportedly angered him so much that he went to another veteran at work named Frank, and began repeatedly yelling that he had been raped.  Frank reportedly encouraged the Veteran to pursue help, and the Veteran indicated that he is having difficulty dealing with the resurfaced memories regarding the rape.  The Veteran wrote that he preferred to take his life than to relive the rape, and that he would never again drink.  The Veteran indicated that Gloria Rutt had assisted him, and the Board observes that treatment notes reflect she is a psychologist who worked with the Veteran, but since the Veteran was no longer with her he again felt alone.  

The Veteran later submitted a statement in support of his claim contending that he was sexually assaulted in approximately March 1973.  He also indicated that he was assaulted in August 1973 while on liberty, and that during that incident he was taken to a bar and then a house where he was raped.  He reported that he was at that time thrown against the ground on his back numerous times.  He again reported that he was unable to reveal the truth about the rape due to threats that he might be thrown overboard.  The Veteran listed the dates of the incidents as May 1973, August 6, 1973, August 31, 1973, and December 1973.  The locations of the incident were reported as on the U.S.S. Detroit, and otherwise in Newport, Rhode Island.  The Veteran indicated that one incident was when he was thrown from a ladder onto the quarterdeck.  He indicated the second incident occurred May 12, 1973, when he was beaten in the crews lounge.  He drew attention to the September 1, 1973, report from the Naval Hospital in Newport, Rhode Island.  He summarized saying that he had numerous injuries from being assaulted on board ship, and he speculated that he believed his attackers sought to keep him fearful to prevent him from revealing the incident.  Finally, the Veteran reported that he currently received treatment for his PTSD in the VA medical system.  

Along with his statement, the Veteran included service treatment records.  Records from 1972 showed the Veteran was treated for bronchitis.  On August 6, 1973, he was seen complaining of a back injury, and he reported that he slipped and fell from his bunk, and was breathless for a period until friends lifted him to his feet, and that he had severe pain in the lumbar and thoracic areas.  Objectively, the Veteran was observed to lay on his back on the quarterdeck.  An August 6, 1973, record from Newport Naval Hospital indicated lumbosacral loss of height, and indicated that this appeared to be the result of trauma, but whether the trauma was recent was unclear.  Notes from August 31, 1973, indicate that the Veteran complained of low back problems, this time also with flank pain, and that he reported the pain began after lifting.  Notes from November through December 1973 show the Veteran was treated on various occasions complaining of cold symptoms.  In January 1974 sick call notes reflect the Veteran continued to be treated for back pain.  Sick call notes from July 1974 indicate that on one occasion the Veteran was treated for pain in his low back, and on another occasion he was seen complaining of nausea, vomiting, dizziness, inability to sleep, and on August 22, 1974, he was seen with a lacerated little finger.  In March 1975 the Veteran complained of low back pain, and later for complaints of blurred left eye vision.  In May 1975 he was treated for a cold.  Another treatment note (date unclear) shows that the Veteran complained that he had fallen in the crews lounge.  He had reported falling in the crews lounge and striking his head, and was dizzy with loss of vision.  It was observed that he had a contusion of the scalp and would be observed on the ward until he was no longer lightheaded.  

VA treatment records from January 2008 to March 2009 are of record.  In January 2008, the Veteran indicated that since his August 2007 examination, which the Board observes involved his back, he began having nightmares about military sexual trauma that he suffered in 1972 while in the Navy.  The Veteran reported that he went out drinking with the barber of the ship and they went to a house next door, and that he noticed people were "dressed funny" but did not then realize that it was a gay bar.  The Veteran reported that his memory was "fuzzy" in parts as if he had been drugged or had blacked out, but that he recalled being gang raped.  The Veteran reported that when they were on ship he told the barber that he was going to report what happened, and a short time after that he was jumped when he went to take the trash out.  The Veteran indicated that he was beaten and threatened that if he told what happened he would be thrown from the ship.  The Veteran indicated that [redacted] molested him a few other times after the incident, and that he would give the Veteran drugs, including acid.  

According to the Veteran he began using alcohol to excess after the incident, which alcohol addiction continued and reportedly ruined his first marriage.  The Veteran reported having been in several different treatment programs, and the Board observes he was referring to alcohol or substance addiction treatment programs.  The Veteran indicated that he started to drink with the return of his nightmares.  The Veteran indicated that he feared that he would lose his family if he started to abuse alcohol.  The Veteran reported that his wife did not know about the in-service incident, and that he had not told anyone about the incident until he was so angry one day at work he blurted out that he had been raped. 

The Veteran discussed his family history, including that his father had requested that he perform sexual favors on him when he was sixteen, but that his father had been drunk and the Veteran was able to leave without performing favors.  The Veteran reported that he had attempted suicide in 1984 with alcohol and pills, and that if he were to try again he would do it differently. 

The Veteran was diagnosed as having PTSD secondary to military sexual trauma (MST).  The diagnosis was acknowledged by Gloria Rutt, Psy.D., who later also referred to the Veteran as having PTSD; MST.  It was observed that the Veteran's mood was very depressed and that he was tearful throughout the interview, sobbing uncontrollably at times, and although engaging, he was clearly distraught.  It was observed that the Veteran was overwhelmed by nightmares and reoccurring, intrusive thoughts about MST, and experiencing difficulty functioning at work and home, becoming irritable and drinking alcohol.  The Veteran admitted to thoughts of suicide.  

The treatment notes retell the explanation of the in-service personal assaults and rape in much the same way as above, with the addition of several details.  For instance, the Veteran indicated that during the incident when he was jumped by a number of men on ship, he was covered in a blanked when they beat him.  He indicated that although he did not tell, he did get reassigned to another job on board, and the new peer group was friendly.  It was observed that during the retelling the Veteran became distraught and paced.  The Veteran indicated that he wanted to stop the memories.  The Veteran indicated that he was disciplined in 1973 for missing ships movement and was placed in legal hold.  The Veteran reported taking Sertraline for memory loss.  In addition, he explained that he turned to alcohol and various street drugs including mescaline, acid, cocaine, and marijuana.  He received a DWI, spent a few days in jail, and was treated for alcohol abuse in several different programs following service. 

Treatment notes reflect that the Veteran went through an eye movement desensitization and reprocessing (EMDR) therapy to process the memories of in-service incidents.  Additional details were added to the incident, to include being threatened with knives.  The Veteran reported that following the gang rape he went to a bridge and jumped off in an attempt to kill himself, and although he nearly died in the cold water he dragged himself out and found refuge in a fish cleaning shack.  Following the EMDR, the psychologist observed that the Veteran was disassociated.  The psychologist diagnosed dissociative disorder.  On another occasion the Veteran reported remembering being held upside down over the end of the ship and threatened that he would be let go for the sharks.  The Veteran indicated his belief that the men had killed another sailor in this way, and also conveyed his hatred of blacks and homosexuals.  There was an incident in which the Veteran made an impulsive purchase and then asked his therapist if she thought he had a good chance for service connection based on the MST.  The Veteran and therapist discussed what a VA examination entailed, and the Veteran flooded with emotion, went numb and started to disassociate when he realized that he might need to retell what had happened to a male examiner.  In March 2009, following a suicide attempt and inpatient treatment, the Veteran was diagnosed as having anxiety disorder not otherwise specified of PTSD nature and likely met the diagnosis of depressive disorder not otherwise specified, resolved.  

In March 2009, the RO determined that there were inconsistencies in the Veteran's retelling of the in-service incident, specifically who the perpetrator was, and when the incident occurred, and that there was an absence of a report or treatment and no performance shift, such that the evidence was insufficient to concede the stressors.  

In March 2010 the Veteran's mother wrote explaining that her son had been excited to join the Navy despite her apprehensions that he was so young at the time.  She reported that once he enlisted he would write telling her about his experience at boot camp and training.  She indicated that after her son received orders for the U.S.S. Detroit and had been on the ship a little while he seemed different.  For instance, she described how he wrote that he wanted to return home, as well as wrote to his sisters encouraging them to pursue an education and describing life as "not good."  His mother wrote that when the Veteran returned home on leave, he did not want to return to the ship, yet he also did not want to leave the house, even to visit friends.  His mother reportedly was concerned that he seemed so different, and asked him why he had changed; however, she reported that he would not answer her, and once even took off running.  She reported that he was angry, and would ask her why she signed to allow him to enter the Navy.  She indicated that the Veteran recently told her that he had been raped by crewmates while in the service, and during the retelling he cried, and they cried together.  The Veteran reportedly told his mother that he had reported it, and that he had been held over the ship threatened with being sent overboard.  The Veteran reportedly told his mother of the terrible pain he experienced following an attack by many men.  His mother expressed her dismay over the years at the Veteran's anger and behavior, to include alcohol abuse, and her concern for her son who had a prior suicide attempt

In March 2010 James Parker, Ph.D., described the Veteran's desire to obtain a formal evaluation for PTSD related to a series of in-service incidents from the 1970s.  Dr. Parker addressed the issue of why a veteran may not report an event at the time it occurred or at least at the time of discharge from military service, and explained that this was not unusual, and that in some cases symptoms of PTSD may not even appear for years after the event, referred to as delayed onset PTSD.  Dr. Parker indicated that reasons for delayed reporting included embarrassment or shame of the circumstances that brought on the condition, which was especially true in situations regarding sexual molestation or assault.  Such delay also reportedly occurred in individuals who perceived themselves as inadequate or as failures for having developed symptoms.  Dr. Parker indicated some individuals believe the symptoms will disappear in the future, and it takes time for them to realize that the symptoms are not subsiding.  Dr. Parker indicated that there were still other instances when an individual could repress recollections of a stressor event until a later time when memories arose in direct awareness or consciousness, such as when there was another very stressful life event that provoked and kindled an old, suppressed memory.  

In relation to the Veteran's situation, Dr. Parker requested that the Veteran's current hospitalization records be reviewed, and asserted that this should show merit in the Veteran's allegations and provide the opportunity for a VA examination.  Dr. Parker acknowledged that the Veteran's allegations merited review.  

The Veteran's representative subsequently requested that the Veteran's records from the Sheridan VA be obtained regarding his current hospitalization.  

In March 2010 the Board received a statement from the Veteran wherein he discussed his current psychiatric symptoms including nightmares, panic attacks, and isolation, as well as disclosed some physical symptoms, including bowel movements that were not channeled unless he used his hands to hold his buttocks.  He also reported his history regarding being threatened not to reveal the in-service assaults and being advised the VA doctor could not assist him with his rape-related problems.  He also discussed his alcohol problems following service, and his first marriage ending in divorce.

In October 2011 the Veteran's representative thoroughly reviewed the in-service incidents of complaints and treatment for a facial laceration reportedly incurred in the crews lounge, a back injury wherein the Veteran's reports of how it occurred had slight inconsistencies, as well as treatment in 1974 for complaints of vomiting, dizziness and sleep problems for which he was given Valium, and in 1975 for complaints of a discharge from the penis.  In addition, the representative discussed the Veteran's personnel records showing that the Veteran missed his ships departure on January 11, 1973, and was noted to have been hospitalized in Grand Island, Nebraska.  In addition, in 1975 the Veteran was eligible for reenlistment but not qualified by professional growth.  The representative explained that the minor inconsistencies in the Veteran's retelling were attributable to the distance in time from the events, and the fact that the memories were blocked for so long.  

The Veteran is certainly competent to attest to in-service events.  In this case, after carefully considering the record, the Board finds that the Veteran's statements regarding his claimed in-service stressors are credible.  In particular, the Veteran had retold his story of what occurred in service on various occasions to the Board and to various medical professionals in the course of receiving treatment.  Although some details varied with the retelling, the Board finds that the Veteran was generally consistent in his accounts, and the medical observations of record support that the retelling was an emotional experience for the Veteran, which the Board observes may account for the varying amount of detail provided by the Veteran.  As such, the Board does not find the slight discrepancies in the Veteran's attempt to describe in service assaults as contradictory or otherwise undermining his credibility.  In addition to the Veteran's consistent accounts of experiencing in-service sexual assault, there is also in service treatment for physical injuries around the time of the claimed trauma, but not reported as a result of the trauma.  In addition, there is a lay statement documenting behavioral changes in the Veteran around the alleged time of the personal assault, although the lay statement was not made until many years after service.  

In light of the consistent and credible statements regarding in-service personal assault, the Board finds that the Veteran was sexually assaulted in service as claimed.  As the VA psychologist linked the trauma from the assault to the development of PTSD, specifically diagnosing PTSD secondary to MST, the Board finds that the evidence is at least in equipoise as to whether he has psychiatric disability as the result of a personal assault in service, and the Board will resolve all reasonable doubt in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consequently, reasonable doubt is resolved in the Veteran's favor, and the Board finds that the evidence of record supports service connection for a psychiatric disability to include PTSD.  


ORDER

Entitlement to a rating in excess of 10 percent since March 1, 2007 for service-connected lumbosacral strain with spondylolisthesis status-post L5-S1 laminectomy, discectomy, and fusion is denied.  

Service connection for a psychiatric disability to include PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


